Citation Nr: 1730960	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  06-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, panic disorder, and anxiety, among other psychiatric diagnoses. 

2.  Entitlement to service connection for hepatitis C, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over this appeal was subsequently assumed by the RO in Philadelphia, Pennsylvania. 

When this claim was most recently before the Board in February 2017, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before this claim is adjudicated.

In response to the Board's February 2017 remand, the Veteran was afforded a VA examination in March 2017 in which the VA examiner stated that there were two instances in the record in which a provider indicated a potential diagnosis of PTSD.  The examiner stated that in 2004 the Veteran was evaluated and provided with a "Rule out (R/o)" diagnosis of PTSD due to "cumulative trauma."  The VA examiner furthered that a rule out diagnosis indicated that the diagnosis was being considered but had not been definitively provided. 

The Board finds that this statement by the March 2017 VA examiner is incorrect.  Namely, VA treatment records in April 2004 showed diagnoses of major depressive disorder, generalized anxiety disorder, and r/o PTSD.  Subsequently, as noted in the prior remand by the Board, a May 19, 2004, VA treatment record showed an Axis I diagnosis of PTSD.  Individual psychotherapy notes in May 2004 showed continued evaluation of the PTSD.  PTSD was again diagnosed in a July 2004 individual psychotherapy treatment note.  

As such, the Board does not find this evidence to be credible or probative as it is based upon an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on an incorrect factual premise is not probative).

Once VA undertakes to provide an examination or medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, as the March 2017 stated that in order to determine if an individual has a diagnosis of PTSD, there must first be a documented traumatic stressor that is of a sufficient type and severity to potentially cause PTSD symptoms, the Board notes again that the Veteran's statements that he felt risk of harm while stationed on guard duty in Vietnam are tantamount to a fear of hostile military activity.  Such statements would warrant consideration under the relaxed PTSD stressor criteria.  38 C.F.R. § 3.304 (f) (3).

Ultimately, the Board concludes that an addendum opinion is required on remand. 

Concerning the claim for hepatitis C, this claim is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for hepatitis C cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the VA examiner who conducted the March 2017 VA examination (or a suitable substitute) for an addendum medical opinion to address the issue of service connection for an acquired psychiatric disorder.  Another examination is not required.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  Access to the electronic claims file, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims file.  The examiner should then address the following:

(a) Whether the Veteran has, or has had at any time during the pendency of this appeal, a confirmed diagnosis of PTSD in conformance with either the DSM-IV or DSM-5.  In stating whether or not the Veteran meets the criteria for PTSD, the examiner must review and reconcile the aforementioned treatment records, to specifically include the May 19, 2004, VA treatment record showing an Axis I diagnosis of PTSD.  If a diagnosis of PTSD is confirmed, the examiner should specify if that PTSD is attributable to fear of hostile military activity while on guard duty in Vietnam. 

(b) Discuss whether it is at least as likely as not (50 percent or more probability) that any other psychiatric disability to include any and all Axis I psychiatric diagnoses rendered since May 2004, to include dysthymic disorder, panic disorder, anxiety, and adjustment disorder (diagnosed in April 2005), was caused, aggravated by, or had its onset during the Veteran's period of active service.

(c) Finally, if the examiner finds any psychiatric disability attributable to the Veteran's military service, the examiner must then state whether there exists evidence establishing that the Veteran's in-service intravenous drug abuse disability is causally related to that psychiatric disability.

A complete explanation must be given for all opinions rendered and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence. 

2.  Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If either benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

